UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21891 Cheswold Lane Funds (Exact name of registrant as specified in charter) 100 Front Street West Conshohocken, PA 19428 (Address of principal executive offices) (Zip code) Colleen Quinn Scharpf Cheswold Lane Asset Management, LLC 100 Front Street West Conshohocken, PA 19428 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 940-5330 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Item 1.Report to Stockholders. Annual Report December 31, 2011 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Table of Contents December 31, 2011 Shareholder Letter 3 Performance Summary 4 Portfolio Characteristics 5 Schedule of Investments 7 Financial Statements 10 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 21 Expense Example 22 Trustee and Officer Information 23 Additional Tax Information 25 Proxy Voting 25 Portfolio Holdings Disclosure 25 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements.These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets.These statements involve risks and uncertainties.In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser's forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively.Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. 2 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Dear Fellow Shareholders, Thank you for your continued support of the Cheswold Lane International High Dividend Fund.Total return for the fund, net of fees was -9.27% in 2011, compared to -12.14% for the MSCI-EAFE® Index.The Fund’s relative outperformance was driven by strong performance in energy and consumer staples stocks, as well as a significant underweight in financial stocks. Investment Outlook – 2012 We see market volatility returning, as the major developed country politicians try to grapple with their debt, deficit and constituency problems.Europe was in a recession during the 4th quarter, while the U.S. experienced renewed growth and meaningful improvements in the employment and housing markets.Optimism will continue in the financial markets as long as the Europeans continue on the path to sustainable fiscal balance.The truth is that bond market turmoil was one of the only ways to get the Europeans to come to terms with their problems. Our portfolio remains invested more for global economic growth than European growth.The primary drivers of global growth remain the U.S. and Chinese economies.The Chinese government put the policy “brakes” on their economy during the 1st half of 2011.With global GDP now at risk, and export demand falling sharply from Europe, the Chinese government has started to lift the “brakes” in order to improve the economy’s growth rate.As for the U.S. economy, it needs continued strength in employment, to avoid a spring spike in gasoline prices and renewed confidence that its government will begin to function in a more economically rational and cooperative manner.Due to the November election, we believe it is unrealistic to expect positive policy decisions to come out of Washington until 2013.However, we do believe the residential housing market could be a source of positive economic surprise. We believe our portfolio has attractively valued, growing, high dividend yield stocks and should be well positioned for this uncertain market environment. Despite the macroeconomic fears, we will continue to invest in a portfolio of companies in developed markets located outside the U.S. which we believe have the potential to grow their earnings while returning yield to shareholders.From our vantage point, this is an attractive position to wait out the storm; but considering the global equity markets low absolute valuation, we would not be surprised if 2012 was the start of a stronger, multi-year trend of positive global equity returns. We encourage you to visit our website www.cheswoldlanefunds.com for more detailed information regarding our investment strategy.As always, we welcome your comments and questions at info@cheswoldlane.com.Thank you again for the trust you have bestowed upon us in choosing the Cheswold Lane International High Dividend Fund. Sincerely, Eric Scharpf President of Cheswold Lane Funds 3 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Performance Summary (Unaudited) Comparison of a Hypothetical $500,000 Investment in the Cheswold Lane International High Dividend Fund and the MSCI EAFE® Index* Total Returns For the periods ended December 31, 2011 Average Annual One Year Five Year Since Inception** Cheswold Lane International High Dividend Fund -9.27% -5.44% -1.95% MSCI EAFE® Index -12.14% -4.72% -1.25% *The MSCI EAFE® Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada.The MSCI EAFE Index consisted of the following 22 developed markets country indices:Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom.The index is unmanaged.The index reflects the reinvestment of dividends on securities in the index, but does not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. **Commencement of operations for the Cheswold Lane International High Dividend Fund was June 29, 2006. The Fund's net expense ratio of 1.15% and gross expense ratio of 1.56% are reflective of the information disclosed in the Fund's prospectus dated April 30, 2011 and may differ from the expense ratios disclosed in this report.The Adviser has contractually agreed to waive all or a portion of its management fees and/or reimburse expenses at least through April 30, 2012 in order to keep the Fund's net annual operating expenses from exceeding 1.15% of its average daily net assets.Performance data quoted represents past performance which is not predictive of future performance.The investment return and principal value of Fund shares will fluctuate and when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To receive current performance to the most recent month end, please call 1-800-771-4701.Please read prospectus carefully before investing. The line graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund's results as shown are net of fees. See the accompanying "Investments by Industry" schedule for the percentage of the Fund’s portfolio represented by the industries mentioned in this report.Portfolio holdings will change due to ongoing management of the Fund. 4 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Portfolio Characteristics December 31, 2011 Investments by Industry (unaudited) (As a Percentage of Long-term Investments) Adhesives % Agriculture Apparel Banks Beverages Chemicals Commercial Services Diversified Financial Services Engineering & Construction Food Food Service Healthcare - Products Healthcare - Services Insurance Iron / Steel Machinery - Construction & Mining Machinery - Diversified Mining Miscellaneous Manufacturing Office / Business Equipment Oil & Gas Oil & Gas Services Pharmaceuticals Real Estate Retail Telecommunications Total % See accompanying notes to financial statements. 5 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Portfolio Characteristics (continued) December 31, 2011 Investments by Country (unaudited) (As a Percentage of Long-term Investments) Australia % Austria France Germany Hong Kong Italy Japan Netherlands Singapore Switzerland United Kingdom Total % See accompanying notes to financial statements. 6 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Schedule of Investments December 31, 2011 Number of Shares Value COMMON STOCKS % CONSUMER DISCRETIONARY % Casino Guichard-Perrachon S.A. $ Compass Group PLC David Jones Ltd. Marks & Spencer Group PLC PPR Yue Yuen Industrial Holdings Ltd. CONSUMER STAPLES % British American Tobacco PLC Diageo PLC Nestle S.A. Pernod-Ricard S.A. Seven & I Holdings Co., Ltd. Unilever NV ENERGY % BG Group PLC ENI SpA Ensco PLC ADR 92 Inpex Corp. Modec, Inc. Noble Corp. Royal Dutch Shell PLC A Shares Saipem SpA Technip S.A. Woodside Petroleum Ltd. FINANCIALS % AXA S.A. BNP Paribas Commonwealth Bank of Australia HSBC Holdings PLC ING Groep NV* MS&AD Insurance Group Holdings ORIX Corp. Oversea-Chinese Banking Corp. Ltd. Prudential PLC Tokio Marine Holdings, Inc. See accompanying notes to financial statements. 7 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Schedule of Investments (continued) December 31, 2011 Number of Shares Value HEALTH CARE % Carl Zeiss Meditec AG $ Fresenius Medical Care AG & Co. KGaA Novartis AG Roche Holding AG INDUSTRIALS % Chiyoda Corp. FANUC Corp. Fraser and Neave Ltd. G4S PLC Henkel A.G. & Co. KGaA JGC Corp. Siemens AG Toyo Engineering Corp. INFORMATION TECHNOLOGY % Canon, Inc. MATERIALS % Air Liquide S.A. Air Water, Inc. BHP Billiton Ltd. BHP Billiton PLC Rio Tinto Ltd. Voestalpine AG TELECOMMUNICATION SERVICES % Vodafone Group PLC TOTAL COMMON STOCKS (Cost $24,055,112) Principal Amount Value SHORT-TERM INVESTMENTS % Variable Rate Demand Deposit $ UMB Bank Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $3,331) See accompanying notes to financial statements. 8 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Schedule of Investments (continued) December 31, 2011 TOTAL INVESTMENTS (Cost $24,058,443) % $ Other Assets, in Excess of Other Liabilities % NET ASSETS % $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income Producing † Indicates yield as of December 31, 2011 See accompanying notes to financial statements. 9 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Statement of Assets and Liabilities December 31, 2011 ASSETS: Investments at value (cost $24,058,443) $ Foreign currency (cost $25,283) Interest and dividends receivable Prepaid expenses Total assets LIABILITIES: Payables to related parties: Investment adviser fees Trustees' fees Accrued expenses: Professional fees Administrative and fund accounting fees Transfer agent fees and expenses Other accrued expenses Total liabilities TOTAL NET ASSETS $ NET ASSETS CONSIST OF: Paid-in-capital $ Undistributed net investment income Accumulated net realized loss on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency translations TOTAL NET ASSETS $ SHARES OUTSTANDING, (no par value, unlimited shares of beneficial interest authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE(a) $ (a) A 2% redemption fee applies to shares sold within 90 days of purchase. See accompanying notes to financial statements. 10 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Statement of Operations December 31, 2011 INVESTMENT INCOME: Dividends (Net of $101,190 foreign tax withholding) $ Interest 76 Total investment income EXPENSES: Investment advisory fees (related party) Administrative and fund accounting fees Professional fees Transfer agent fees and expenses Custody fees Trustees' fees (related party) Insurance premiums Reports to shareholders Federal and state registration fees Miscellaneous expenses Total expenses before fee waivers Fee waivers ) Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized loss on investment transactions ) Net realized gain on foreign currency transactions Change in unrealized depreciation on investments ) on foreign currency translations ) Net realized and unrealized loss on investments and foreign currency ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See accompanying notes to financial statements. 11 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Statements of Changes in Net Assets For the Year Ended 12/31/11 For the Year Ended 12/31/10 OPERATIONS: Net investment income $ $ Net realized loss on investments ) ) Net realized gain/(loss) on foreign currency transactions ) Change in unrealized appreciation/(depreciation) on investments and foreign currency translations ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS: From investment income ($0.20 per share, $0.24 per share) ) ) Total distributions ) ) SHARES OF BENEFICIAL INTEREST: Proceeds from sale of shares Proceeds from reinvestment of distributions Redemption of shares ) ) Net increase/(decrease) from shares of beneficial interest ) TOTAL INCREASE/(DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year* $ $ SHARES OF BENEFICIAL INTEREST IN SHARES: Shares sold Shares reinvested Shares redeemed ) ) Net increase/(decrease) ) * Includes (Distributions in excess of) / Undistributed net investment income of 10,903 and (134,666), for 12/31/2011 and 12/31/2010, respectively. See accompanying notes to financial statements. 12 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Financial Highlights For a Fund Share Outstanding Throughout Each Period For the Year Ended 12/31/11 For the Year Ended 12/31/10 For the Year Ended 12/31/09 For the Year Ended 12/31/08 For the Year Ended 12/31/07 Net asset value, beginning of year $ Income/(Loss) From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and foreign currency transactions ) 1 ) Total from investment operations ) ) Less Distributions: Dividends from net investment income ) Distribution from net realized gains — — — ) ) Total distributions ) Net asset value, end of year $ Total Return )% % % )% % Ratios/Supplemental Data: Net assets, end of year (in 000s) $ Ratio of expenses to average net assets: Net of waivers and reimbursements % Before waivers and reimbursements % Ratio of net investment income to average net assets: Net of waivers and reimbursements % Before waivers and reimbursements % Portfolio turnover rate % 1 Represents less than $0.01 per share. See accompanying notes to financial statements. 13 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Notes to Financial Statements December 31, 2011 Note 1.Organization Cheswold Lane Funds (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as an open-end diversified management investment company.The Trust was organized as a Delaware statutory trust on April 12, 2006 and currently consists solely of one series of beneficial interest, the Cheswold Lane International High Dividend Fund (the “Fund”).The investment objective for the Fund is long-term growth of capital and income.The Fund commenced operations on June 29, 2006. Note 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the U.S. (“GAAP”). Security Valuation – In determining the Fund’s net asset value (“NAV”), portfolio securities primarily listed or traded on a national or foreign securities exchange, except for securities traded on the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) and fixed income securities, are generally valued at the last sale price on that exchange, unless market prices are determined to be not readily available pursuant to the Fund’s pricing procedures.The Fund values NASDAQ traded securities using the NASDAQ Official Closing Price.The Fund generally values fixed income securities using market quotations or a matrix method provided by a pricing service.The Fund values short-term investments that will mature within 60 days at amortized cost, which approximates market value.In the event market quotations are not readily available, a “fair value” price will be determined in accordance with the Fund’s pricing procedures.Securities other than those listed above will be priced in accordance with the Fund’s registration statement and/or pricing procedures. The Fund translates prices for its investments that are quoted in foreign currencies into U.S. dollars at current exchange rates.As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the Fund’s NAV, which is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”).Because foreign markets may be open at different times than the NYSE, the value of the Fund’s shares may change on days when shareholders are not able to buy or sell them.If reported prices with respect to the Fund’s foreign investments are believed by Cheswold Lane Asset Management, LLC (the “Adviser”) to be stale or unreliable based upon certain triggering factors set forth in the pricing procedures approved by the Board, these investments will be valued at their fair value using a quantitative methodology.In addition, if, in the opinion of the Adviser, significant events materially affecting the values of the Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the NYSE, or if the values provided by the Adviser’s quantitative methodology are deemed by the Adviser not to reflect fair value, such foreign investments will be priced at fair value as determined in good faith by the Adviser.The Fund may rely on third-party pricing vendors to monitor for events that may materially affect the values of the Fund’s foreign investments during the period between the close of foreign markets and the close of regular trading on the NYSE. The use of fair value pricing by the Fund may cause the NAV of its shares to differ from the NAV that would be calculated by using closing market prices.Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last quoted market price. 14 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2011 Cheswold Lane International High Dividend Fund Notes to Financial Statements (Continued) December 31, 2011 Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: • Level 1 − quoted prices in active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 − other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 − significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2011: Sector Level 1 Level 2* Level 3 Total Consumer Discretionary $ $
